Citation Nr: 0635685	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953 and from December 1954 to December 1972.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office 
(RO).  The Board remanded the case in January 2004 for 
additional development of the record.

A hearing was held in June 2003 before the undersigned 
Veterans Law Judge sitting at the RO.

In an August 2005 decision, the Board denied an initial 
rating in excess of 30 percent for bilateral hearing loss.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claim (Court).  By Order dated in June 2006, the 
Court granted a Joint Motion for Remand (Joint Motion), 
remanding the matter to the Board for compliance with the 
instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was indicated that the AMC issued a 
Supplemental Statement of the Case (SSOC) on June 22, 2005.  
It was noted that the transmittal letter indicated that the 
veteran had 60 days to make any comment and that if no 
additional information was received within 60 days, the case 
would be returned to the Board.  The claims file shows that 
case was forwarded to the Board, which issued a decision on 
August 19, 2005, prior to the expiration of the 60-day 
response period.  It was indicated that pursuant to 38 C.F.R. 
§ 20.302(c), the appellant should have had until August 22, 
2005 to respond to the SSOC.  Because the Board decision was 
issued three days prior to the end of the response period, 
that decision was vacated and remanded pursuant to 38 C.F.R. 
Section 19.9 to cure this procedural defect.

The record shows that the appellant's attorney submitted a 
copy of an August 2005 medical statement, which includes 
results of audiometric testing.  The appellant's attorney 
indicated that the veteran wanted the evidence submitted 
within one year of the June 2005 SSOC.  No waiver of RO 
consideration accompanied this evidence.  In light of the 
Court's order in this case and because no waiver of initial 
RO consideration of the additional evidence has been 
submitted, the law requires that the RO initially consider 
the evidence, re-adjudicate the claim, and issue an 
appropriate Supplemental Statement of the Case (SSOC).  38 
C.F.R. §§  19.9,  19.31, 19.37 (2006).

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or the effective date for the issue on 
appeal.  As these questions are currently involved, the 
veteran should be furnished proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effect date for the claim on appeal as 
outlined in Dingess/Hartman, supra. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  All evidence received 
after the June 2005 SSOC must be 
considered.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and be given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

